Citation Nr: 0732056	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-17 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to reimbursement of medical expenses incurred on 
May 19, 2004, for private medical treatment for a right knee 
disability.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to June 
1962 and from June 1966 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 denial letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The appeal is REMANDED to the VA Alaska Healthcare System and 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances. 38 U.S.C.A. 
§ 1703(a)(1)-(8); 38 C.F.R. § 17.52.  

In his June 2005 VA Form 9, the veteran alleged that 
Providence Alaska Medical Center had a VA contract.  

The Board was able to determine that Providence Alaska 
Medical Center had a VA contract at the time the veteran was 
treated.  However, the contract was for services that were 
not available at the Elmendorf Air Force Base hospital, or 
for patients who could not be stabilized for transfer to 
Elmendorf Air Force Base hospital or a VA hospital in 
Seattle, Washington.  

The evidence of record does not provide the Board with enough 
information to determine whether the treatment the veteran 
received at Providence Alaska Medical Center was not 
available at the Elmendorf Air Force Base hospital.  This 
fact is necessary to decide the veteran's appeal.  Therefore, 
a remand is in order so that this fact may be ascertained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
treatment the veteran received at 
Providence Alaska Medical Center on May 
19, 2004, was available at Elmendorf Air 
Force Base hospital.  
		

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative  a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





